Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed August 1, 2022.
Claims 4-7 and 9 have been canceled.  New claims 13 and 14 are acknowledged.  Claims 1, 8, 10 and 11 have been amended. 
Claims 1-3, 8 and 10-14 are pending in the instant application.
Applicant has received an action on the merits for the originally presented invention drawn to a method of enhancing the sensitivity of prostate cancer to an anti- cancer drug, the method comprising: administering a substance which inhibits the expression or activity of ERG to an individual in need thereof and a method of treating prostate cancer, the method comprising -16 -administering an anti-cancer adjuvant comprising a substance which inhibits the expression or activity of ERG to an individual in need thereof.  This invention was elected (without traverse) for prosecution on the merits on April 20, 2022.  Accordingly, new claims 13 and 14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
This application contains claims 3 and 10-14 drawn to an invention nonelected without traverse in the response filed on April 20, 2022.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
Claims 1, 2 and 8 will be examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
 In the previous Office Action mailed May 5, 2022, claims 1, 2, 4-6 and 8 were rejected under 35 U.S.C. 103 as being obvious over Galletti et al. (Nature Communications, 2014 Vol. 5, Article No. 6548, pages 1-28).  This rejection is moot against claims 4-6 in view of Applicant’s Amendment filed August 1, 2022 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed August 1, 2022. 

******
In the previous Office Action mailed May 5, 2022, claims 1 and 7-9 were rejected under 35 U.S.C. 103 as being obvious over Galletti et al. (Nature Communications, 2014 Vol. 5, Article No. 6548, pages 1-28) in view of Urbinati et al. (PLoS ONE, 2015 10(5): e0125277, pages 1-23).  This rejection is moot against claims 7 and 9 in view of Applicant’s Amendment filed August 1, 2022 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed August 1, 2022. 

Applicant’s Amendment filed August 1, 2022 necessitated a new ground of rejection(s) as presented below:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites, “wherein the substance is an antisense oligonucleotide, an aptamer, siRNA, shRNA, or miRNA”.  However, claim 1, from which claim 2 depends, makes reference to substance A and substance B.  Which substance is claim 2 referring to?  Substance A or Substance B?  Without a clear reference, one in the art would be required to make assumptions of the metes and bounds of the claim based on their opinion of which substance Applicant is referring to in the context of the instant claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being obvious over Galletti et al. (Nature Communications, 2014 Vol. 5, Article No. 6548, pages 1-28) (hereinafter, “Galletti”) (of record) in view of Urbinati et al. (PLoS ONE, 2015 10(5):E0125277, pages 1-23 (hereinafter, “Urbinati”) (of record).
Claims 1 and 2 are drawn to a method of enhancing the sensitivity of prostate cancer to an anti-cancer drug, the method comprising: administering a substance A which inhibits the expression or activity of erythroblast transformation specific related gene (ERG) and a substance B which inhibits the expression or activity of transmembrane protease serine subtype 2-ERG (TMPRSS2-ERG) to an individual in need thereof, wherein the prostate cancer is androgen-independent, and wherein the anti-cancer drug is casodex.  Claim 8 is drawn to a method of treating prostate cancer, the method comprising administering an anti-cancer adjuvant comprising a substance A which inhibits the expression or activity of erythroblast transformation specific related gene (ERG) and a substance B which inhibits the expression or activity of transmembrane protease serine subtype 2-ERG (TMPRSS2-ERG) to an individual in need thereof, wherein the prostate cancer is androgen-independent, and wherein the prostate cancer has resistance to casodex.
Galletti is relevant and relied upon in its entirety and teaches a method of enhancing the sensitivity of androgen-independent prostate cancer cell line, DU145 to taxane-based anti-cancer drugs comprising administering an ERG shRNA.  See Galletti Figure 1B, for example.  
Galletti teach that ERG overexpression leads to taxane resistance in vivo, similar to what was observed in vitro.  Galletti also teach that reduced ERG levels resulted in an increase in anti-cancer drug sensitivity compared to control cells.  See Figure 1A, for example.   
Galletti do not teach administering a substance which inhibits the expression or activity of TMPRSS2-ERG.
Urbinati is relevant and relied upon in its entirety and teach gene knockdown by siRNA TMPRSS2-ERG inhibits ERG expression, growth rate and cell viability in VCaP cells, a cell-based model system of human prostate cancer.  See Figures 1A and 1B.  Also, see Table 3.  Urbinati also teach that gene knockdown by siRNA TMPRSS2-ERG induces prostate cancer cell apoptosis in VCaP cells.  See Table 4.   
The combination of Galletti and Urbinati do not necessarily teach that administering a substance A which inhibits the expression or activity of ERG and a substance B which inhibits the expression or activity of TMPRSS2-ERG will enhance the sensitivity of androgen-independent prostate cancer to the anti-cancer drug, casodex.  However, the combination of the prior art teaches and suggests the exact same method as instantly claimed.  Any underlying mechanism of action would naturally flow and be inherent to the administration of the substance A which inhibits the expression or activity of ERG and the substance B which inhibits the expression or activity of TMPRSS2-ERG.  See MPEP 2112 with respect to inherency.     
Furthermore, a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  There is nothing of record to show that the substance A which inhibits the expression or activity of ERG and substance B which inhibits the expression or activity of TMPRSS2-ERG taught and suggested by the combination of the prior art of Galletti and Urbinati is any different than the substance A which inhibits the expression or activity of ERG and substance B which inhibits the expression or activity of TMPRSS2-ERG of the present claims.
Further, the instant specification serves as evidence of record establishing this inherency.  Failure of those skilled in the art to contemporaneously recognize an inherent property (i.e. a biological mechanism of action) of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993). See MPEP 2112 with respect to inherency.
Note that the Patent Office does not have the facilities and resources to provide the factual evidence needed in order to determine properties between the instantly claimed method of administering a substance A which inhibits the expression or activity of ERG and a substance B which inhibits the expression or activity of TMPRSS2-ERG and the same method which is taught and suggested by the combined prior art of Galletti and Urbinati.  In the absence of evidence to the contrary, the burden is upon the Applicant to prove that the claimed methods of administering a substance A which inhibits the expression or activity of ERG and a substance B which inhibits the expression or activity of TMPRSS2-ERG are different from the methods of administering a substance A which inhibits the expression or activity of ERG and a substance B which inhibits the expression or activity of TMPRSS2-ERG suggested by the combination of the prior art, thereby establishing patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ2d 1922(PTO Bd.Pat. App. & Int. 1989).
Before the effective filing date of the claimed invention, Galletti taught that ERG knockdown by siRNA and shRNA sensitizes androgen-independent prostate cancer cells to anti-cancer drug treatment.  Before the effective filing date of the claimed invention, Urbinati taught that in prostate cancer cells, siRNA TMPRSS2-ERG inhibits ERG expression and cell viability and induces cell death in a cell-based model system of human prostate cancer.        
It would have been obvious to a person skilled in the art to take the ERG siRNA/shRNA of Galletti and use it in the methods of the present invention since the prior art identified that ERG plays a role towards anti-cancer drug insensitivity in prostate cancer.  It would have been obvious to a person of ordinary skill in the art to take the ERG siRNA/shRNA of Galletti, along with the siRNA TMPRSS2-ERG of Urbinati and use it in the methods of the present invention for the purpose of additive treatment effects.  
It would have been obvious to substitute the anti-cancer drug, taxane studies of Galletti with casodex-based studies since it is obvious to substitute one functional equivalent for another, particularly when they are to be used for the same purpose.  See M.P.E.P. §2144.06 - when substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
Furthermore, one of ordinary skill in the art would have expected success at substituting one functional equivalent for another since KSR forecloses that the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d).  Also, see M.P.E.P. §2144.07 which states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” 
A person of ordinary skill in the art would have been motivated and expected reasonable success to administer an ERG nucleic acid inhibitor to an individual in need of prostate cancer treatment or in need of enhancing the sensitivity of prostate cancer to an anti-cancer drug as taught and suggested by Galletti.  A person of ordinary skill in the art would have been motivated and expected reasonable success to also administer a nucleic acid inhibitor which reduces the expression or activity of TMPRSS2-ERG for additive or beneficial treatment effects. 
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention.


Response to Arguments
In response to this rejection, Applicants may want to argue that Galetti and Urbinati do not disclose that inhibition of the expression/activity of ERG and/or TMPRSS2-ERG as reducing resistance to Casodex in androgen-independent prostate cancer.
Applicants may submit that when TMPRSS2-ERG inhibition and Casodex were cotreated, it was confirmed that the cell growth ability of NCI-H660, an androgen-independent prostate cancer cell, was significantly reduced compared to LNCaP, an androgen-dependent prostate cancer cell.  Applicants may also submit that in the case of LNCaP (androgen-dependent), it was confirmed that the expression level of ERG is slightly decreased or hardly changed according to the Casodex treatment. However, in the case of NCI-H660 (androgen-independent), it was confirmed that the ERG expression level is significantly improved by the Casodex treatment.  Applicants may argue that when zoladex was the treatment, the expression level of ERG in both LNCaP and NCI-H660 was not significantly different from that of the control group.
Applicants also may want to assert that when inhibiting the activity or expression level of TMPRSS2-ERG and/or ERG in androgen-independent prostate cancer, the skilled artisan would understand that resistance to Casodex can be effectively reduced, in contrast, for androgen-dependent prostate cancer and other anticancer drugs, it can be seen that the this effect cannot be achieved. 
In conclusion, Applicants may want to argue that improving the sensitivity of androgen-independent prostate cancer to Casodex by suppressing the expression/activity of ERG and TMPRSS2-ERG is not disclosed, suggested or taught at all in Galletti and/or Urbinati and there is no motivation for a person of ordinary skill in the art to conceive of the presently claimed invention.
These anticipated arguments would not be found persuasive.  First, the Examiner acknowledges that the claims have been amended and are now drawn to a method of enhancing the sensitivity of prostate cancer to an anti-cancer drug, the method comprising: administering a substance A which inhibits the expression or activity of erythroblast transformation specific related gene (ERG) and a substance B which inhibits the expression or activity of transmembrane protease serine subtype 2-ERG (TMPRSS2-ERG) to an individual in need thereof, wherein the prostate cancer is androgen-independent, and wherein the anti-cancer drug is casodex; and a method of treating prostate cancer, the method comprising administering an anti-cancer adjuvant comprising a substance A which inhibits the expression or activity of erythroblast transformation specific related gene (ERG) and a substance B which inhibits the expression or activity of transmembrane protease serine subtype 2-ERG (TMPRSS2-ERG) to an individual in need thereof, wherein the prostate cancer is androgen-independent, and wherein the prostate cancer has resistance to casodex.
Second, the Examiner agrees that the combination of Galletti and Urbinati does not necessarily teach that administering a substance A which inhibits the expression or activity of ERG and a substance B which inhibits the expression or activity of TMPRSS2-ERG will enhance the sensitivity of androgen-independent prostate cancer to the anti-cancer drug, casodex.  However, as discussed above, the combination of the prior art teaches and suggests the exact same method as instantly claimed.  Any underlying mechanism of action would naturally flow and be inherent to the administration of the substance A which inhibits the expression or activity of ERG and the substance B which inhibits the expression or activity of TMPRSS2-ERG.  See MPEP 2112 as it relates to inherency.     
Third, a large part of Applicant’s anticipated arguments appear to be arguments and statements or opinions of counsel, which are not evidence.  For example, in providing evidence to the contrary, the response filed August 1, 2022 makes the following statement:
• When TMPRSS2-ERG inhibition and Casodex were cotreated, the cell growth ability of NCI-H660 was significantly reduced when compared to LNCaP.

However, the instant Specification never compares the cell growth ability of NCI-H660 with LNCaP following TMPRSS2-ERG inhibition and Casodex cotreatment.  
NOTE:  In Figures 2A and 2B of the Specification, it was confirmed that cell viability was significantly reduced in the cell line treated in combination with casodex when compared with the cell line treated with CRISPR TMPRSS2-ERG.  However, this appears to support that combination therapy significantly reduced cell viability when compared to either TMPRSS2-ERG inhibition or casodex treatment alone in both NCI-H660 with LNCaP cell lines.
The response filed August 1, 2022 is also of the opinion that:
• ERG expression level is slightly decreased or hardly changed following Casodex treatment in LNCap cells.   However, in the case of NCI-H660, ERG expression is significantly improved by Casodex treatment.  Further, when zoladex was the treatment, the expression level of ERG in both LNCaP and NCI-H660 was not significantly different from that of the control group.

However, Figure 1C of the Specification has no error bars, so it cannot be said that any level of ERG expression is significantly improved or different.  See the evidence by Cumming et al. (Journal of Cell Biology, 2007 Vol. 177:pages 7-11) who teach that to make a judgment whether groups are significantly different, or whether the differences might just be due to random fluctuation or chance, standard error (SE) bars, confidence intervals (CIs), and/or P values are needed.
In the response filed August 1, 2022, the following argument is made:
• When inhibiting the activity or expression level of TMPRSS2-ERG and/or ERG in androgen-independent prostate cancer, the skilled artisan would understand that resistance to Casodex can be effectively reduced, in contrast, for androgen-dependent prostate cancer and other anticancer drugs, it can be seen that the this effect cannot be achieved

This argument appears to be arguments of counsel.  However, attorney arguments cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Therefore, the Examiner has taken the above statements, arguments and opinions as unsupported and lacking any evidentiary weight.
In view of the foregoing, when all the evidence is considered, the totality of the rebuttal evidence and arguments of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635